PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wehner et al.
Application No. 15/941,028
Filed: March 30, 2018
Attorney Docket No. CLAA-005
For: Chopping Unit of a Forage Harvester and Shear Bar for a Chopping Unit
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 18, 2021, to revive the above-identified application.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of December 2, 2020, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned March 3, 2021, by operation of law. A Notice of Abandonment was mailed August 3, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $~fee paid-, and the submission required by 37 CFR 1.114; (2) the petition fee of $~petition fee paid-; and (3) a proper statement of unintentional delay.

In view of the above, the petition is GRANTED nunc pro tunc.

The Technology Center was without authority to act further in the case absent a grantable petition reviving this application after abandonment. Nevertheless, in view of this decision on petition the amendment is now considered a proper filing and the actions of the Technology Center taken thereafter are hereby ratified.

This application is being referred to Technology Center Art Unit 3725 to await a reply to the outstanding nonfinal Office action mailed September 15, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. 



/APRIL M WISE/Paralegal Specialist, Office of Petitions